Exhibit 10.27.3

Execution Copy

CLAIMS MANAGEMENT AND SERVICES AGREEMENT

between

AXA RE

and

PARIS RE

Dated December 21, 2006

En accord entre les parties, les présentes ont été reliées par le procédé
ASSEMBLACT R.C. empéchant toute substitution ou addition et sont seulement
signées ã la demiére page.

By consent between the parties, this agreement was bound using the ASSEMBLACT
R.C. process, thereby preventing any substitutions or additions, and it is
signed only on the final page.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLAIMS MANAGEMENT AND SERVICES AGREEMENT

 

          Page   

ARTICLE 1

DEFINITIONS

     

ARTICLE 2

APPOINTMENT AS SERVICE PROVIDER

  

2.1

   Appointment    2

2.2

   Notices    2

2.3

   Standard of Care, Licenses and Authorizations    3

2.4

   Personnel; Subcontractors    3

2.5

   Existing Service Providers    3   

ARTICLE 3

SERVICES TO BE RENDERED BY PARIS RE

  

3.1

   Scope    3

3.2

   Other Services    3

3.3

   Power in Relation to Services    4

3.4

   Access to Records and Underwriting Information    4   

ARTICLE 4

CONVENTION DE GROUPEMENT DE FAIT AND REMUNERATION

  

4.1

   Convention de groupement de fait    4

4.2

   Remuneration to PARIS RE    4

4.3

   Purpose    5

4.4

   Seat    5

4.5

   Administration    5

4.6

   Termination    5

4.7

   Accounting period    5

4.8

   Management of the groupement de fait    5

4.9

   Tax filings    5   

ARTICLE 5

LITIGATION; PARTICIPATION IN CLAIMS HANDLING

  

5.1

   Notice of Litigation Initiated by Others    5

5.2

   Conduct of Defense    6

5.3

   Prior Notice of Litigation Initiated by PARIS RE    6

 

-i-



--------------------------------------------------------------------------------

5.4

   AXA RE’s Right to Participate in Claims    6   

ARTICLE 6

HOLD HARMLESS AND INDEMNITY

  

6.1

   Indemnification by PARIS RE    7

6.2

   Indemnification by AXA RE    7

6.3

   Indemnified Liabilities    7

6.4

   Indemnification Procedure    8

6.5

   Interruption in Services    8   

ARTICLE 7

OTHER SERVICES AND TRANSITION MATTERS

  

7.1

   Access to Books and Records    8

7.2

   Misdirected Funds    8

7.3

   Information Technology    9   

ARTICLE 8

COMMENCEMENT AND TERM OF THIS AGREEMENT

  

8.1

   Term    10

8.2

   Material Breach    10

8.3

   No Prejudice    10

8.4

   Interruption in Services    10   

ARTICLE 9

MISCELLANEOUS

  

9.1

   Payments    11

9.2

   Modification; Waiver    11

9.3

   Binding Agreement; Assignment    11

9.4

   Severability    11

9.5

   Schedules    12

9.6

   Entire Agreement    12

9.7

   Headings    12

9.8

   Cooperation by AXA RE    12

9.9

   No Control    12

 

-ii-



--------------------------------------------------------------------------------

  

ARTICLE 10

FURTHER ASSURANCES

     

ARTICLE 11

GOVERNING LAW, DISPUTE RESOLUTION

  

11.1

   Governing Law    12

11.2

   Dispute Resolution    12

11.3

   Jurisdiction    12

 

SCHEDULE 3.1

   Services (including Exhibit A)

SCHEDULE 4.2

   Calculation of Fee Payable to PARIS RE

 

-iii-



--------------------------------------------------------------------------------

CLAIMS MANAGEMENT AND SERVICES AGREEMENT

This CLAIMS MANAGEMENT AND SERVICES AGREEMENT (this “Agreement”) is made as of
December 21, 2006 between AXA RE, a French société anonyme (“AXA RE”) and PARIS
RE, a French société anonyme (“PARIS RE”). AXA RE and PARIS RE are referred to
herein collectively as the “Parties” and individually as a “Party.”

WHEREAS, AXA RE and PARIS RE Holdings Limited, a Bermuda holding company
(“Purchaser”), have entered into the Stock Purchase Agreement, dated as of
June 5, 2006 (as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, the “Purchase Agreement”);

WHEREAS, AXA RE, PARIS RE, AXA Liabilities Managers, a French société par
actions simplifiée (“ALM”), and Purchaser have entered into the Master
Agreement, dated as of December 21, 2006 (as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Master Agreement”); and

WHEREAS, the Master Agreement and the Purchase Agreement contemplate that the
Parties execute and deliver this Agreement as of the date hereof.

NOW, THEREFORE, in consideration of the promises and covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used but not defined in this Agreement shall have the meanings
ascribed thereto in the Quota Share Retrocession Agreement unless otherwise
provided for herein.

“Accommodation Business” shall have the meaning ascribed thereto in the Issuance
Agreement.

“First Closing Date” shall have the meaning ascribed thereto in the Purchase
Agreement.

“Inuring Retrocessions” means reinsurance or retrocession agreements between AXA
RE (as cedant) and third party reinsurers (as reinsurers or retrocessionaires of
AXA RE) inuring to the benefit of Policies that are part of the Serviced
Business, except for any such agreements that are serviced by ALM pursuant to
the Run Off Services and Management Agreement.



--------------------------------------------------------------------------------

“Issuance Agreement” shall mean the Issuance Agreement, dated as of the date
hereof, as such agreement may have been, or may from time to time be, amended,
supplemented or otherwise modified, between AXA RE and PARIS RE.

“Joint Advisory Committee” shall have the meaning ascribed thereto in the Master
Agreement.

“AXA Group” means AXA and all of its subsidiaries, which for the avoidance of
doubt shall not include any member of the PARIS RE Group.

“PARIS RE Group” means PARIS RE and all of its subsidiaries.

“Quota Share Retrocession Agreement” shall mean the Quota Share Retrocession
Agreement, dated as of the date hereof, as such agreement may have been, or may
from time to time be, amended, supplemented or otherwise modified, between AXA
RE and PARIS RE.

“Serviced Business” means the Accommodation Business and all other Subject
Business, but excluding all claims under the Serviced Policies and Inuring AXA
RE Retrocession Agreements to the extent serviced by ALM pursuant to the Run Off
Services and Management Agreement (without taking into account any subcontract
or delegation contemplated thereby).

“Serviced Policies” shall have the meaning ascribed thereto in the Run Off
Services and Management Agreement.

“Subject Business” shall mean, collectively, “Subject Business” as defined in
the Quota Share Retrocession Agreement and “Subject Business” as defined in the
Canadian Quota Share Retrocession Agreement.

ARTICLE 2

APPOINTMENT AS SERVICE PROVIDER

2.1 Appointment. AXA RE appoints PARIS RE to provide, and PARIS RE accepts such
appointment and agrees to provide, with respect to the Serviced Business
(including the Accommodation Business) and all related Inuring Retrocessions,
the services described in Schedule 3.1 to this Agreement for the term specified
and on the terms and conditions set forth in this Agreement (the “Services”).

2.2 Notices. As promptly as reasonably practicable after the First Closing Date,
PARIS RE shall give written notice of PARIS RE’s appointment to all ceding
insurers under Policies that are part of the Serviced Business and to all
reinsurers and retrocessionaires that are parties to related Inuring
Retrocessions and to any person who, after the First Closing Date, submits a
claim under a Policy included in the Serviced Business. Such notice shall
specify that PARIS RE has been appointed by AXA RE to provide the Services with
respect to such Policies and that all future dealings should be had directly
with PARIS RE, AXA RE shall cooperate and assist PARIS RE in the giving of such
notices.

 

-2-



--------------------------------------------------------------------------------

2.3 Standard of Care, Licenses and Authorizations. PARIS RE shall provide the
Services in good faith and with reasonable skill and care, in accordance with
the terms and conditions of the applicable Policies and consistent in all
material respects with applicable law and regulations and on the basis of
applicable practices, methods and technologies that PARIS RE would apply as if
the Serviced Business were new business underwritten by PARIS RE in its own
right and for its own account, provided, that the level of services provided by
PARIS RE shall be consistent with the standards used by AXA RE prior to the
First Closing Date but with due regard for the staffing levels of PARIS RE as
compared to those of AXA RE prior to the First Closing Date. PARIS RE shall
maintain any license, authorization, approval, consent or other regulatory
requirement necessary for the purposes of entering into and giving effect to
this Agreement. PARIS RE expressly agrees to perform its obligations under this
Agreement in compliance with all applicable laws and regulations (including,
without limitation, those in respect of anti-money laundering, know your
customer, and suspicious activity reporting, as applicable).

2.4 Personnel; Subcontractors. PARIS RE agrees to maintain sufficient resources
(including information technology systems) and personnel in order to provide or
otherwise satisfy any reasonable request for the Services. Notwithstanding this,
PARIS RE shall be entitled to delegate and/or subcontract any part of the
Services (i) without AXA RE’s prior consent, to other entities of the PARIS RE
Group, including branch operations and (ii) with AXA RE’s prior written consent
(which consent shall not be unreasonably withheld), to any third party.

2.5 Existing Service Providers. AXA RE shall maintain in force and, if
necessary, endorse and amend as appropriate any existing agreement by a party
other than PARIS RE or any Affiliate of PARIS RE to provide services to AXA RE
in respect of the Policies included in the Serviced Business, so as to confer
the practical and other benefit of such services upon PARIS RE and to enable
PARIS RE to provide the Services under, and otherwise to give full effect to,
this Agreement.

ARTICLE 3

SERVICES TO BE RENDERED BY PARIS RE

3.1 Scope. The Services to be rendered by PARIS RE with respect to the Serviced
Business (including the Accommodation Business), extending also to all dealings
with related Inuring Retrocessions and salvage, subrogation or other recoveries
arising with respect to the Serviced Business are set forth in Schedule 3.1.

3.2 Other Services. PARIS RE shall also provide any other Services as may be
permitted by applicable law and as shall be reasonably requested in writing by
AXA RE from time to time upon mutually agreed terms, including as to
remuneration.

 

-3-



--------------------------------------------------------------------------------

3.3 Power in Relation to Services. Except for any specific consent or
authorization required from or discretion or power reserved to AXA RE and except
as otherwise provided for under this Agreement or the Run Off Services and
Management Agreement, PARIS RE shall have full authority, discretion and power
to act in the name and on behalf of AXA RE in connection with the performance of
the Services, including, without limitation, to manage all commutations of the
Serviced Business and to investigate and/or settle claims relating to the
Serviced Business.

3.4 Access to Records and Underwriting Information. PARIS RE will grant or, to
the extent already granted, maintain reasonable access (during normal business
hours, without undue disruption to PARIS RE’s business) or cause access to be
granted or maintained (if held by another PARIS RE Group entity) to AXA RE and
its Affiliates to all Records relating to the Serviced Business. Records shall
include for the purposes of this Agreement underwriting information in the
possession, custody, control or power of PARIS RE (including if held by another
PARIS RE Group entity), which relates to a Policy subject to administration
under this Agreement, or any other information which may be reasonably requested
by AXA RE.

ARTICLE 4

CONVENTION DE GROUPEMENT DE FAIT AND REMUNERATION

4.1 Convention de groupement de fait. AXA RE and PARIS RE shall form between
themselves a groupement de fait (de facto pooling) within the meaning of
Section 261 B of the French tax code (code général des impôts), which shall be
governed by this Agreement.

4.2 Remuneration to PARIS RE.

4.2.1 In consideration for the Services provided by PARIS RE pursuant to this
Agreement (except for services, if any, provided pursuant to Section 3.2), AXA
RE agrees to pay to PARIS RE a quarterly fee equal to the amount of actual costs
incurred in provision of Services hereunder as calculated on the basis set forth
in Schedule 4.2. Any payments pursuant to this Section shall be made in
accordance with Section 6.04 of, as applicable, (i) the Quota Share Retrocession
Agreement through adjustment of the Funds Withheld Balance and/or (ii) the
Canadian Quota Share Retrocession Agreement through adjustment of the Canadian
Funds Withheld Balance (as defined in the Canadian Quota Share Retrocession
Agreement).

4.2.2 At least 30 days prior to the beginning of each calendar year (and with
respect to 2006, within 10 days after the First Closing Date), PARIS RE shall
deliver to AXA RE an annual budget showing the costs for which PARIS RE expects
to be reimbursed pursuant to Section 4.2.1 during such calendar year. Each such
annual budget shall be approved by AXA RE, subject to AXA RE’s reasonable
satisfaction, within 15 days of its receipt by AXA RE. The Parties agree that
the budget provided pursuant to this Section 4.2.2 shall not be binding on PARIS
RE or AXA RE.

 

-4-



--------------------------------------------------------------------------------

4.3 Purpose. This groupement de fait shall have for its purpose the rendering of
the services described in Schedule 3.1 to this Agreement provided that such
services shall be used by the Parties directly and exclusively for the purpose
of their operations that are not subject to or exempt from value added tax and
provided that such services shall be paid at cost in accordance with
Section 4.2.

4.4 Seat. The seat of this groupement de fait shall be located at PARIS RE’s
seat.

4.5 Administration. This groupement de fait shall be managed by the Joint
Advisory Committee and decisions relating to the groupement de fait shall be
approved by a majority of the members of the Joint Advisory Committee.

4.6 Termination. In accordance with the doctrine administrative 3 A 315, No. 5,
of October 20, 1999, issued by the French tax authorities, to benefit from the
exemption from value added tax under Section 261 B of the French tax code (code
général des impôts) with respect to the groupement de fait, the revenues of each
Party subject to value added tax must account for less than 20 per cent of its
total revenues. Accordingly, if this threshold is exceeded in respect of either
one of the Parties, the groupement de fait shall be terminated with effect as
from the first day of the year following the accounting period in which the
threshold was exceeded.

4.7 Accounting period. The accounting period shall be the calendar year,
provided that the first accounting period shall begin on the date this Agreement
becomes effective and shall end on December 31, 2006.

4.8 Management of the groupement de fait. For each accounting period, the Joint
Advisory Committee shall draw a report of the operations concerning the
groupement de fait that shall set out the expenses incurred and reimbursements
received from the Parties in such accounting period. A copy of this report shall
be made available to each Party.

4.9 Tax filings. AXA RE and PARIS RE shall procure that the tax forms set forth
at Section 96 A of Appendix III to the French tax code (annexe III au code
général des impôts) will be filed each year with the French tax authorities.

ARTICLE 5

LITIGATION; PARTICIPATION IN CLAIMS HANDLING

5.1 Notice of Litigation Initiated by Others. PARIS RE shall notify AXA RE in
writing no later than five Business Days after receipt of any (1) notice of
litigation, arbitration or other proceeding that has been instituted and names
AXA RE or any of its affiliates as a defendant or respondent (whether under this
Agreement, the Issuance Agreement or otherwise), and (2) any inquiry, complaint
or notice of filing of a complaint with any governmental agency with respect to
any denied claim or any claims handling procedure in connection with the
Serviced Business or Inuring Retrocessions, regardless of

 

-5-



--------------------------------------------------------------------------------

whether or not the claim was paid or denied or with respect to any other matter
relating to the Serviced Business or Inuring Retrocessions or the Services
provided by PARIS RE. PARIS RE shall, at the expense of PARIS RE, promptly
forward copies of all relevant pleadings, notices, demands, court filings or
other documents received in connection with any such litigation, arbitration,
proceeding, inquiry, complaint or other proceeding or matter. PARIS RE shall
inform AXA RE as promptly as practicable of any developments with regard to any
pending suit, arbitration or other formal proceeding for which it received
notice pursuant to this Section 5.1.

5.2 Conduct of Defense. PARIS RE shall conduct the defense in the name and on
behalf of AXA RE in any litigation, arbitration or regulatory proceeding brought
against it with respect to the Serviced Business or Inuring Retrocessions.
Except as provided in Section 5.4(3), PARIS RE shall pay the expenses of any
litigation, arbitration or any regulatory proceeding or other matter with
respect to the Serviced Business or Inuring Retrocessions.

5.3 Prior Notice of Litigation Initiated by PARIS RE. PARIS RE shall provide AXA
RE with at least five Business Days prior notice of its intention to commence or
initiate any suit, arbitration or other formal proceeding against any person in
the name or on behalf of AXA RE with respect to any matter arising out of or
relating to the Serviced Business or Inuring Retrocessions. PARIS RE shall
provide with such notice a reasonable description of the basis for its proposed
action and shall provide ALM, on behalf of AXA RE, with a reasonable opportunity
to consult and/or comment on PARIS RE’s proposed action.

5.4 AXA RE’s Right to Participate in Claims. Notwithstanding the other terms of
this Agreement, it is agreed that AXA RE may require that PARIS RE, acting on
behalf of AXA RE, take any of the following actions with respect to a Policy
included in the Serviced Business, even if any such action is contrary to the
express written recommendation of PARIS RE, provided PARIS RE’s proposed
handling or adjustment of a claim or loss is reasonably expected to cause
(i) AXA RE or any other member of the AXA Group to encounter actual material
damage or (ii) material damage to the commercial reputation of AXA RE or any
other member of the AXA Group, and, in each case, the request by AXA RE is made
in writing and the reason for such request and the nature of the actions are
fully specified:

(1) asserting or foregoing a defense to coverage available under a Policy;

(2) initiating or continuing court or arbitration proceedings;

(3) selecting a legal representative of AXA RE or assuming from PARIS RE the
conduct of the defense (at AXA RE’s own expense) of any suit, arbitration or
other formal proceeding brought against AXA RE or any of its affiliates; and

(4) exercising a right under a Policy to cause a Cedant to take any of the
actions specified in (1) and (2) above.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 6

HOLD HARMLESS AND INDEMNITY

6.1 Indemnification by PARIS RE. PARIS RE (the “Indemnifying Party”) shall
indemnify and hold harmless (without any limitations) AXA RE and its affiliates
and their respective officers and directors, employees, agents, successors and
permitted assigns (collectively, the “Indemnified Parties”) from and against all
Indemnified Liabilities arising from or related to (i) any fraud, willful
misconduct or gross negligence of PARIS RE or any of its affiliates or their
respective directors, officers, employees or agents in connection with the
performance of their respective obligations under this Agreement and (ii) a
material breach of this Agreement by PARIS RE.

6.2 Indemnification by AXA RE.

6.2.1 AXA RE (the “Indemnifying Party”) shall indemnify and hold harmless
(without any limitations) PARIS RE and its affiliates and their respective
officers and directors, employees, agents, successors and permitted assigns
(collectively, the “Indemnified Parties”) from and against all Indemnified
Liabilities arising from or related to (i) any fraud, willful misconduct or
gross negligence of AXA RE or any of its affiliates of their respective
directors, officers, employees or agents in connection with the performance of
their respective obligations under this Agreement and (ii) a material breach of
this Agreement by AXA RE.

6.2.2 Notwithstanding Section 6.2.1 above, PARIS RE is expressly entitled to be
indemnified and held harmless by AXA RE under this Agreement against any Losses
whatsoever and howsoever arising from any action taken by or any omission on the
part of AXA RE in exercise or support of its rights under Section 5.4 of this
Agreement.

6.3 Indemnified Liabilities. As used in this Article, “Indemnified Liabilities”
means all losses, settlements, claims, actions, damages and liabilities, joint
or several, judgments, debts, settlements, assessments, taxes (including any
increase in tax liability due to a redetermination of tax attributes),
penalties, costs and expenses (including reasonable attorneys’ fees and other
costs of litigation, arbitration and settlement) suffered or incurred by an
Indemnified Party in respect of any claim for which such Indemnified Party is
entitled to indemnification pursuant to this Article 6, reduced by (i) any
insurance proceeds and any indemnity, contribution or other similar payment
actually received by the Indemnified Party, (ii) any payments in respect of such
Indemnified Liabilities received from, or on behalf of, the Indemnifying Party
pursuant to another Transaction Agreement (as defined in the Purchase Agreement)
and (iii) any actual tax savings actually realized by the Indemnified Party as a
result of such losses, settlements, claims, damages and liabilities, joint or
several, judgments, debts, settlements, assessments, penalties, costs and
expenses. If any such reduction is determined after payment by the Indemnifying
Party of any amount otherwise required to be paid pursuant to this Article 6,
the Indemnified Party shall repay to the Indemnifying Party, promptly after such
determination, any amount that such Indemnifying Party would not have had to pay
pursuant to this Article 6 had such determination been made at the time of such
payment.

 

-7-



--------------------------------------------------------------------------------

6.4 Indemnification Procedure. Any claim for indemnification under this Article
6 shall be subject to the applicable indemnification procedure set out in the
Master Agreement.

6.5 Interruption in Services. Subject to Section 8.4 hereof, performance by
either Party shall be suspended and such Party shall not be liable in damages or
otherwise for any delay in performing or failure to perform its obligations
under this Agreement if such delay or failure is caused in whole or part by
force majeure, including acts of God, war or insurrection, strike, fire, flood,
telecommunications or other electronic modes of communication or power
interruption or failures, work stoppage, inability to obtain materials or any
other event beyond the reasonable control of such Party.

ARTICLE 7

OTHER SERVICES AND TRANSITION MATTERS

7.1 Access to Books and Records. The Parties shall provide each other with
reasonable access (during normal business hours, without undue disruption to the
business of the other Party) on an ongoing basis to books, records, documents,
data and information relevant to their respective rights and obligations towards
third parties and to verify the satisfaction of the other Party’s obligations in
respect of this Agreement, or to comply with reporting, filing or other
requirements imposed on the requesting Party by applicable law. Each Party shall
keep such books, records, documents and information for at least ten years after
January 1, 2006, or such longer period as required by applicable law. Nothing
contained herein shall affect the rights and obligations of the parties to the
Quota Share Retrocession Agreement or Canadian Quota Share Retrocession
Agreement with regard to the Records as defined in the Quota Share Retrocession
Agreement or in the Canadian Quota Share Retrocession Agreement, as applicable.

7.2 Misdirected Funds. Unless otherwise provided for in this Agreement or the
Quota Share Retrocession Agreement or the Canadian Quota Share Retrocession
Agreement:

(1) Any cash or funds received by any member of the AXA Group subsequent to the
First Closing Date relating to the businesses or assets of any member of the
PARIS RE Group shall be refunded to PARIS RE, or as directed by PARIS RE, within
10 Business Days of receipt of such cash or funds.

(2) Any cash or funds paid by any member of the AXA Group subsequent to the
First Closing Date relating to the businesses or assets of any member of the
PARIS RE Group shall be refunded to, or as directed by, AXA RE, within 10
Business Days of delivery of an invoice and the underlying documentation
explaining the nature of such refund to PARIS RE in respect of such payment.

 

-8-



--------------------------------------------------------------------------------

(3) Any cash or funds received by any member of the PARIS RE Group subsequent to
the First Closing Date relating to the businesses or assets of any member of the
AXA Group shall be refunded to, or as directed by, AXA RE, within 10 Business
Days of receipt of such cash or funds.

(4) Any cash or funds paid by any member of the PARIS RE Group subsequent to the
First Closing Date relating to the businesses or assets of any member of the AXA
Group shall be refunded to, or as directed by, PARIS RE, within 10 Business Days
of delivery of an invoice and the underlying documentation explaining the nature
of such refund to AXA RE in respect of such payment.

All payments shall be made without any deduction, any set-off or counterclaim in
immediately available, freely transferable, cleared funds by wire transfer to an
account designated by the person entitled to receive such payment pursuant to
this Section 7.2.

7.3 Information Technology.

7.3.1 PARIS RE shall maintain or cause to be maintained and continue to provide
access to members of the AXA Group to PARIS RE’s information technology systems,
including, without limitation, the “Osiris” system (including its satellites
“Pommard”, “Medoc”, “Petrus”, “Latour”, “Reporting” and “Statistics”) and other
systems transferred to PARIS RE at or following the date hereof (each, an “IT
System”), but only to the extent necessary for the provision of Services under
this Agreement, as well as any reasonably requested technical support. The
services provided by PARIS RE to AXA RE pursuant to this Section 7.3.1 shall be
provided at no cost. For purposes of this Agreement, “system” and “IT System”
shall mean software only, and not hardware.

7.3.2 Prior to the 5th anniversary of the First Closing Date, without the prior
written consent of ALM (which consent shall not be unreasonably withheld), PARIS
RE shall not, and shall cause its Affiliates not to, modify any IT System in a
manner which would adversely affect the ability of members of the AXA Group to
provide the Services hereunder.

7.3.3 After the 5th anniversary of the First Closing Date, PARIS RE may
discontinue to maintain and provide access to any IT System; provided that prior
to such discontinuation of any IT System, PARIS RE shall (i) transfer and
migrate, at PARIS RE’s cost, such discontinued IT System (including codes,
title, licenses, all supporting documentation and data pertaining to Serviced
Business, in each case in condition reasonably satisfactory to ALM) to ALM or,
upon a request from AXA RE, to such other member of the

 

-9-



--------------------------------------------------------------------------------

AXA Group as AXA RE may identify (any such transfer and migration shall include,
without limitation, rebuilding of interfaces and training of users) and
(ii) procure that members of the AXA Group continue to have uninterrupted access
to all IT Systems during such migration and until the respective member of the
AXA Group is able to operate such migrated IT System for the benefit of AXA RE;
and provided, further, that promptly after the transfer and migration of such IT
System, PARIS RE shall, and shall cause its Affiliates to, discontinue all use
of such IT System. After such transfer and migration of any IT System, PARIS RE
shall provide the transferee of such discontinued IT System with such access to
information technology systems of PARIS RE or its Affiliates as may be necessary
for the applicable members of the AXA Group to provide Services hereunder. For
the avoidance of doubt, PARIS RE agrees that transfer and migration of any IT
System pursuant to this Section 7.3.3 does not limit or discharge any other
obligations of PARIS RE and its Affiliates under this Agreement.

7.3.4 AXA RE shall have the right to request that PARIS RE perform any
modification to or development of any IT System but only to the extent necessary
for the provision of Services under this Agreement. AXA RE agrees to reimburse
PARIS RE for all reasonable costs directly related to any such modification to
or development of any IT System (other than in connection with on-going
maintenance) performed by PARIS RE at such request.

ARTICLE 8

COMMENCEMENT AND TERM OF THIS AGREEMENT

8.1 Term. This Agreement shall become effective at the First Closing Date and
continue in force until the date when the first of the following occurs: (1) all
liabilities are discharged in relation to the Serviced Business; (2) earlier
termination pursuant to a provision of this Article 8; and (3) this Agreement is
terminated by mutual agreement of the Parties.

8.2 Material Breach. If either Patty breaches any material obligation under the
Agreement and has failed to cure such breach within thirty (30) days following
receipt of written notice of such breach by the non-breaching Party, then the
non-breaching Party may terminate this Agreement by giving written notice to the
breaching Party. Such notice of termination shall specify the grounds for
termination and designate the date on which termination of this Agreement shall
be effective, which date shall not be less than twenty (20) days after the date
such notice is deemed to have been given.

8.3 No Prejudice. Termination shall be without prejudice to accrued rights and
obligations which accrued under this Agreement prior to the effective date of
termination.

8.4 Interruption in Services. If any material delay in performing or failure to
perform PARIS RE’s obligations under this Agreement occurs or, in AXA RE’s
reasonable judgment, is imminent (whether or not such delay or failure is caused
in whole or

 

-10-



--------------------------------------------------------------------------------

part by force majeure), AXA RE shall have the right to appoint, with PARIS RE’s
consent (which consent shall not be delayed or unreasonably withheld), any
Person to provide, on behalf of PARIS RE and at PARIS RE’s cost, the Services to
AXA RE until such delay in performing or failure to perform is cured. For the
avoidance of doubt, consistent with its duties and obligations under this
Agreement, PARIS RE shall make all necessary and reasonable back-up and disaster
recovery plans and arrangements to protect the Records and other information and
to permit replacement and recovery of lost information.

ARTICLE 9

MISCELLANEOUS

9.1 Payments. Should any payment hereunder by any Party become due and payable
on a non-Business Day such payment shall be made on the next succeeding Business
Day.

9.2 Modification; Waiver. This Agreement may be modified in any manner and at
any time only by a duly authorized written instrument executed by an executive
officer of each of the Parties hereto. No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof. Any of the terms and conditions of this Agreement may be waived at any
time by AXA RE or PARIS RE by the duly authorized writing of the Party entitled
to the benefit of such term or condition. A waiver on one occasion will not be
deemed to be a waiver of the same or any other breach or non-fulfillment on a
future occasion. Unless expressly provided otherwise herein, all remedies,
whether under this Agreement or by applicable law or otherwise afforded, will be
cumulative and not alternative.

9.3 Binding Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors,
legal representatives and permitted assigns. Except as expressly provided
herein, this Agreement shall not be assignable in whole or in part by any Party
hereto without the prior written consent of the other Parties hereto; provided
that, with respect to any assignment by PARIS RE to any other member of the
PARIS RE Group only, such consent shall not be unreasonably withheld by AXA RE.
Except as otherwise provided herein, nothing in this Agreement shall confer any
rights upon any person or entity other than the Parties and their respective
successors and permitted assigns.

9.4 Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person, any entity or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons, entities or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

-11-



--------------------------------------------------------------------------------

9.5 Schedules. All Schedules to this Agreement are deemed to be integrated in
and to form part of this Agreement in the form and substance from time to time
agreed upon between the Parties concerned in writing.

9.6 Entire Agreement. This Agreement, together with the Purchase Agreement, the
Master Agreement and the other Ancillary Agreements to which they are a party,
constitutes the entire agreement of the Parties with respect to its subject
matter and shall supersede all previous agreements and understandings,
representations and discussions, written or oral.

9.7 Headings. The headings in this Agreement are for convenience of reference
only and will not affect the construction of any provisions hereof.

9.8 Cooperation by AXA RE. AXA RE shall cooperate, to the extent reasonably
possible and at PARIS RE’s cost, with PARIS RE and execute and provide such
additional documentation as may become necessary or appropriate to enable PARIS
RE to fully carry out its responsibilities under this Agreement and to
effectuate the intention of the parties under this Agreement.

9.9 No Control. Neither party shall exercise control over the other’s business
hours, office location, employees, agents or representatives, except as
otherwise provided in this Agreement.

ARTICLE 10

FURTHER ASSURANCES

The Parties shall execute all documents, do all other things and take all other
steps reasonably necessary to give full effect to this Agreement.

ARTICLE 11

GOVERNING LAW, DISPUTE RESOLUTION

11.1 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of France and without giving effect to conflicts of law
principles.

11.2 Dispute Resolution. Any dispute arising out of or relating to this
Agreement, including the breach, termination or invalidity thereof (each, a
“Dispute”), shall initially be submitted for resolution pursuant to the
applicable provisions of the Master Agreement.

11.3 Jurisdiction. Subject to Section 11.2, all Disputes shall be subject to the
exclusive jurisdiction of the competent courts within the jurisdiction of the
court of appeals of Paris.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 

AXA RE By:   LOGO [g55151img001.jpg]   Title:

 

PARIS RE By:   LOGO [g55151img001.jpg]   Title:

En accord entre les parties, les présentes ont été reliées par le procédé
ASSEMBLACT R.C. empéchant toute substitution ou addition et sont seulement
signées à la demière page.

 

-13-



--------------------------------------------------------------------------------

SCHEDULE 3.1

Services

PARIS RE shall provide the Services referred to below, the performance of which
shall be binding on AXA RE subject to the other terms of this Agreement (unless
otherwise provided below, all references to services shall apply only to the
Serviced Business):

(a) Policy Administration. Policy administration, including the giving and
receiving of all notices and reports required or permitted or as may be given or
received in the ordinary course of the administration of the Policies; pricing,
preparation of documents and issuance of Policies; preparation, review,
agreement and signing of all endorsements or amendments with respect to the
Accommodation Business; preparation, review, agreement and signing of all
endorsements or amendments with respect to all other Serviced Business.

(b) Administration of Ceded Reinsurance. Administration of all Inuring
Retrocessions, including review, agreement and signing of any slips, facultative
certificates, treaty wordings, addenda, endorsements and amendments; including
commutations.

(c) Retrocession Recoveries. Retrocession recovery services, including the
identification, documentation, evaluation and assertion, billing and collection
of amounts due under the terms of any Inuring Retrocessions, Where necessary,
the commencement, continuation, defense, compromise, settlement, withdrawal or
abandonment of any action, suit arbitration or other proceeding related to such
recovery effort.

(d) Claims Handling, Settlements and Commutations. Claims handling services,
including adjustment, agreement and settlement of claims; the securing, for the
said purposes, of sufficient documentation as deemed appropriate by PARIS RE
concerning claims arising from the Serviced Business; establishing appropriate
outstanding or known case reserves in respect of reported losses.

Exercising rights to defend or associate in the defense of claims, and defense
or pursuit of legal, arbitration and alternative dispute resolution procedures
and proceedings.

Appointment of adjusters, lawyers, experts, arbitrators, etc.

With respect to Policies that are not part of the Guaranteed Portfolio (as
defined in the Reserve Agreement), commutations of the Policies included within
the Serviced Business as PARIS RE shall determine to be appropriate.

(e) Salvage and Subrogation. Pursuit of subrogation and salvage or other
recoveries and participating in any scheme to minimize and/or avert loss.

 

-14-



--------------------------------------------------------------------------------

(f) Reporting. Any reporting reasonably required by AXA RE or required by the
Quota Share Retrocession Agreement or the Canadian Quota Share Retrocession
Agreement, including without limitation, reporting in respect of (i) investment
assets, including the calculation of the balance on a quarterly basis,
(ii) accounting and cash settlement reports with respect to the Subject Business
on a quarterly basis, (iii) provision of reports setting forth the balance and
the calculation thereof, of each FW Subaccount (and the FW Canadian Account as
defined in the Canadian Quota Share Retrocession Agreement) on a quarterly basis
as contemplated by the Quota Share Retrocession Agreement and the Canadian Quota
Share Retrocession Agreement, (iv) provision of quarterly and annual financial
reporting consistent with AXA RE’s current financial and statutory reporting
obligations as a member of the AXA Group, (v) provision of quarterly reports
containing overview of operational, technical and accounting information with
respect to AXA RE and the Subject Business and (vi) provision of all information
required by AXA RE (and/or ALM on behalf of AXA RE) in connection with
preparation of its statutory and consolidated accounts and any tax or regulatory
returns.

(g) Technical Accounting, Regulatory, Collections. All processing functions;
billing and collection of premiums and payments due from cedants and/or brokers
and intermediaries, including, without limitation, premiums, audit premiums and
retrospectively rated premiums; processing of instructions for payment of
premiums, claims or losses (including by reduction of the Funds Withheld Balance
and/or the Canadian Funds Withheld Balance), commissions and other deductions
and the administration of refunds, returns and adjustments; reconciliation to
cedant; inter-company reconciliation; credit control; data control.

(h) Actuarial. Making recommendations for incurred but not reported losses
(IBNR) reserves and cooperating with AXA RE in establishing or revising
reserves, including after scheduled periodic review; assisting in making or
evaluating commutation proposals.

(i) Asset Management. Asset management in respect of assets in each Funds
Withheld Account and the FW Canadian Account relating to the Subject Business
(including the Guaranteed Portfolio) in accordance with the investment
guidelines set forth in Exhibit A hereto or as otherwise agreed between AXA RE
and PARIS RE.

(j) General. Administrative and/or technical support in conjunction with all of
the above, including data entry or clean-up.

(k) Legal. Advice and assistance on regulatory and licensing issues, and claims
and proceedings; drafting of wordings, slips, contracts, agreements and other
documents with legal consequences.

(1) Information Technology. Technical support services, including maintenance,
management and development of information technology systems.

 

-15-



--------------------------------------------------------------------------------

(m) Investment Back-Office Functions.

(n) Treasury. Treasury functions, including the maintenance of bank accounts (as
contemplated by the Run Off Services and Management Agreement, the Quota Share
Retrocession Agreement and/or the Canadian Quota Share Retrocession Agreement).

(o) Miscellaneous. Such other services not specifically enumerated above as are
reasonably necessary for the orderly administration and run off of the Serviced
Business.

 

-16-



--------------------------------------------------------------------------------

Exhibit A to Schedule 3.1 – Investment Guidelines

In connection with provision of the asset management services pursuant to this
Agreement, PARIS RE shall comply with the following guidelines:

Asset allocation:

No more that than 10% of the assets in FW Subaccounts and the FW Canadian
Account shall be invested in equities, subject to a cure period of 180 days (the
first one of which will be deemed to commence at the First Closing).

No assets in FW Subaccounts and the FW Canadian Accounts shall be invested in
real estate or similar investments.

Bond portfolio:

Minimum average S&P rating (or equivalent rating of another rating agency) of
the invested bond portfolio shall be A-, subject to a cure period of 60 days if
breached.

Minimum individual S&P rating (or equivalent rating of another rating agency) of
any bond in the bond portfolio shall be BBB, subject to a cure period of 60 days
if breached.

Asset Liability Management:

Use commercially reasonable efforts to maintain the duration mismatch between
assets and liabilities at 1 year or less but in no event shall such mismatch
exceed 18 months.

Use commercially reasonable efforts to avoid currency mismatch between assets
and liabilities with respect to each individual FW Subaccount and the FW
Canadian Account.

Cash:

Use commercially reasonable efforts to assure that a sufficient portion of each
FW Subaccount and the FW Canadian Account is held in cash or cash equivalents to
permit the settlement of claims.

 

-17-



--------------------------------------------------------------------------------

SCHEDULE 4.2

CALCULATION OF FEE PAYABLE TO PARIS RE

Fees payable by AXA RE to PARIS RE in respect of Services pursuant to
Section 4.2.1 shall be charged at PARIS RE’s cost.

The determination of ‘costs’ will be made based on the following principles:

1. The total costs charged shall reflect the sum of the costs of all departments
determined as follows: (the “total cost of each department”) x (the “percentage
of the time” of such department spent on the Services for which a remuneration
is provided for pursuant to Section 4.2.1).

2. The “total cost of each department” shall mean all costs directly incurred or
indirectly allocated to each department. Direct costs include, but are not
limited, to the employment cost of the personnel working in the relevant
department. Indirect costs include, but are not limited to, the share of the
occupancy costs, IT costs and other overhead costs allocated to each department.

3. The “percentage of time” shall be calculated based on declaration of time
spent by the personnel of the relevant department to provide Services that
should be remunerated pursuant to Section 4.2.1. Such declared time shall then
be divided by the total time worked by the personnel of the relevant department
during the applicable period in order to obtain the percentage.

 

-18-